Smith, J.:
The complaint of Thomas T. Davis as administrator of the estate of the widow is of the sum allowed the executors as paid to the widow during her life. He contends that the surrogate had not sufficient proof of many of the items which enter into the allowance made. The surrogate finds that Elizabeth Davis, the widow, was old and blind and unable to read and write; that her family, *333during her widowhood, much of the time consisted of a grandson of unsound mind and at least two other members of the family, part of the time, together with servants; that she had no means of support except the income of her husband’s estate-; that she was- cared for during her widowhood in a manner suitable to her. age and condition of life and that she received no aid from any source except the estate left by her husband. He further finds that it was necessary to expend substantially the entire income from the said estate in the care and support of said Elizabeth Davis and that the same was so expended as set out in the accounting with her by the executors ; that by reason of the fact that the old lady was blind and unable to read and write, vouchers could not be taken of payments that were made to her in money and by drafts indorsed in blank by the executors which were cashed by her neighbors; that many articles of merchandise were furnished her by the executors for which a reasonable price was charged; that drafts delivered to the widow by the executors during many years of the widowhood have been destroyed by fire.
The contention of the contestant is that, because in many instances vouchers were not furnished or their loss accounted for, the executors cannot be allowed for such payments. It will be borne in mind, however, that for these moneys they are accounting as trustees. They are disqualified to swear to any personal transactions with the widow. Section 2729, subdivision 2, of the Code of Civil Procedure prescribes in what instances payment will be allowed to an executor without vouchers. It reads: “ He may be allowed any item, the payment of which he satisfactorily proves by any competent evidence, other than his own oath or that of his wife.” Trustees are held to no more stringent rule. The surrogate has certified that these items have all been proven to his satisfaction. We have examined the record and find, we think, in the case sufficient justification for this conclusion.. To some extent at least they may invoke the aid of the rule of proof held in Beattie v. Beattie (83 Hun, 295), which allows a presumption of payment wherever moneys have been collected which it would be a fraud not to pay over.
Complaint is further made that in reaching this conclusion, the-¡surrogate considered evidence improperly admitted, to wit, the evidence of certain drafts signed and indorsed by the trustees and *334indorsed-' by other parties, neighbors of the widow, with whom it appears the trustees had no business relations, but which drafts were otherwise unconnected with the widow. This evidence was, we think, properly admitted in connection with other evidence showing their method of making payments and their general method of dealing with the widow. If, however, the evidence can be said to be technically incompetent, in the light of all the evidence, the error in its admission was harmless and has not affected the result.
The complaint of the executors is of the refusal of the Surrogate’s Court to allow them credit for two payments, one of $1,100, the Other of $200 made by them upon the land contract of their testator.
In the case of Champion v. Brown (6 Johns. Ch. 398) the rule of law as stated'in the head note is : “ Where there is a, contract for the purchase of land it descends id equity to the heirs of the vendee as real estate, and they may call On the executors or administrator to discharge the contract out of the personal estate of the vendee so as to enable the heirs to demand a'conveyance from the vendor.” (See Williams v. Kinney, 43 Hun, 8.)
Within this rule of la'w it would seem that these payments upon this land contract were lawfully made by these executors from the estate of their testator. And why has credit been refused to them? The reason assigned by the learned surrogate is found in the '7th conclusion of law as follows: “ I further find there are equitable questions to be passed -upon in the alleged transfer or attempted transfer of the Jacob contract or interest thereunder to and with Griffith O. Jones for the house and lot in the village of Holland Patent, and which transfer is referred to in the 12th finding of fact herein. The contestants claim that such transfer was unauthorized, and, therefore, that they and the legatees of said will have been deprived of the fruits of the payments made on said contract; that many equitable-questions arise in connection with said transactions, and consideration thereof is refused and declined because of want of power in me. For the same reason I decline on this accounting to give crepit to-said executors for the payments made on said contract, leaving the same to be passed upon by a court having equitable- jurisdiction.”
The reason assigned does not support the conclusion reached. This land has passed to the devisees of -the testator, not to his legatees who are the parties to this accounting. To' point this distinc*335tion more clearly, suppose the land had been devised to a stranger. Because that stranger might have some claim, legal or equitable, would the executor be refused credit, for a debt of the testator paid, and be' compelled to pay the amount of such debt to the legatees until the rights of such devisee could be determined? Such a rule of law would "not be claimed. What greater rights, upon this accounting between the executors and the legatees, have these, devisees because they happen to be parties to 'this-accounting? '
Again, granting for the argument' that these legatees have some claims' as against the executors, such claims can only defeat a claim of credit for these lawful payments, if they are sufficient to constitute an offset-. With the claim of the executors admitted, should they be required to pay over to these legatees these moneys because 'there may be a possible offset upon their part ? If the effect of this, decree were to set aside these moneys to await the adjustment of' equities, the conclusion might seém more plausible. But such is not. the effect. By it the executors áre compelled to pay the moneys to the legatees, for them to hold without security pending the adjustment of equities. It does not appear that either tlie legatees or devisees have any claims against the executor’s of Jones. If they consented to the exchange of property they clearly are bound by it. Their claims' .are, at the most, possibilities. They furnish no warrant for the denial to the executors of a credit to which they are otherwise entitled.
The decree of the Surrogate’s Court should, therefore, be modified, so as to give to the executors credit for the payment of the $1,100, and the $200 upon the land contract, as of the date when paid. As they consent to a charge of $150 received in the exchange of land, their accounts maybe charged therewith. The decree may be further modified so as to provide that it is without prejudice to the rights of the devisees to any right of action which they may have by reason of the assumed exchange of land by the executors. The decree as thus modified is in all respects affirmed, with costs of the appeal to the executors as against the contestant.
All concurred.
Decree of the Surrogate’s Court modified, as stated in the opinion, and as so modified affirmed, with costs of the appeal to the executors as.against the contestant.